Citation Nr: 1537353	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to Special Monthly Compensation based on Aid and Attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to June 1980.

The matter of the claim for entitlement to Special Monthly Compensation based on Aid and Attendance comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.  The claim has subsequently been returned to the RO in St. Petersburg, Florida.

The matter of the TDIU claim comes before the Board from an October 2001 rating decision by the VA RO in St. Petersburg, Florida, which granted service connection for diabetes, and assigned a 20 percent rating effective as of July 9, 2001.  The Veteran filed a notice of disagreement (NOD) with the assigned rating in December 2001.  In July 2002, the RO issued a statement of the case (SOC).  The Veteran timely filed a substantive appeal in August 2002.

The Board, inter alia, denied the Veteran's claim for an increased rating for diabetes mellitus in a June 2005 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2006 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the June 2005 decision as to that issue.  The Court granted the JMR in an August 2006 Order.

Subsequently, the Board remanded the Veteran's claim in May 2007, and again in October 2009.  In April 2011, the Board again remanded the claim, and also added the issue of TDIU because it was part and parcel of the Veteran's increased rating claim for diabetes mellitus.  In October 2012, the Board decided the Veteran's increased rating claim for diabetes mellitus, and remanded the issue of TDIU.

In October 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2013.

The Board denied the Veteran's claim for TDIU in an April 2014 decision.  Thereafter, the Veteran appealed to the Court.  In a November 2014 JMR, the parties moved the Court to vacate the April 2014 decision as to the issue of TDIU.  The Court granted the JMR in a November 2014 Order.

In February 2015, the Board requested the opinion of a medical specialist from the VHA.  The requested opinion was received in March 2015.  In March 2015, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran and his representative have responded thereto, and the 60 day period has expired.  Accordingly, the Board will proceed with the consideration of his case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for TDIU, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the pendency of the claim, the Veteran has been in receipt of service connection for the following disabilities:

1.  Sinusitis, rated at 30 percent from September 1, 1995, and at 50 percent from May 17, 2013;

2.  Allergic rhinitis/sinusitis with nasal polyps, rated at 30 percent from September 1, 1995 to May 17, 2013;

3.  Diabetes mellitus, type II, rated at 20 percent from December 15, 2000;

4.  Diabetic peripheral neuropathy, right lower extremity with radiculopathy, rated at 20 percent from September 24, 2001;

5.  Diabetic peripheral neuropathy, left lower extremity with radiculopathy, rated at 20 percent from September 24, 2001;

6.  Convergence insufficiency with diplopia and diabetic retinopathy of the left eye, rated at 10 percent from April 12, 1988;

7.  Onychomycosis, rated at 10 percent from September 24, 2001;

8.  Lumbar disc disease with surgical scar, rated at 10 percent from September 26, 1996, 20 percent from November 20, 2013, 100 percent (pursuant to 38 C.F.R. § 4.30) from October 3, 2014, 20 percent from February 1, 2015, and 10 percent from March 7, 2015;

9.  Gout, rated noncompensable from July 2, 1982;

10.  Right third finger injury, rated noncompensable from July 2, 1982;

11.  Hemorrhoids, rated noncompensable from July 2, 1982;

12.  Allergic rhinitis, rated noncompensable from September 1, 1995; and

13.  Erectile dysfunction, rated noncompensable from December 28, 2001.

In March 2015, the VHA specialist reviewed all of the Veteran's service-connected disabilities and explained that they would not preclude light duty or sedentary employment.

In a May 2015 Affidavit responding to the March 2015 VHA specialist's opinion, the Veteran stated that the VHA opinion relied in part on "an old exam of 11/20/13 which...[is] certainly not a factor at this time."  This new evidence suggests that the disability picture has worsened since the last examination, and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Days before the March 2015 VHA specialist's opinion, VA had provided the Veteran with a new March 2015 Compensation and Pension examination of his lumbar spine.  However, the March 2015 VHA specialist cited instead to the November 2013 VA examination report in his opinion.  Further, in response to the question "Does the Veteran's thoracolumbar spine (back) condition impact on his or her ability to work?," the March 2015 VA examiner replied in the entirety that "[The] Veteran states that he last worked as an insurance salesman in the 1990s.  He states that he would have pain with sitting and standing for long periods at work."  The March 2015 VA examiner made no independent or objective findings regarding the functional impact of the Veteran's lumbar spine disability.  Consequently, an opinion is required in order to ascertain the functional impact of the Veteran's lumbar spine disability specifically, and his service-connected disabilities in the aggregate.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2).

Remand is also required on the issue of entitlement to Special Monthly Compensation based on Aid and Attendance.  The RO previously denied the claim in a February 2015 rating decision.  The Veteran timely filed a notice of disagreement in March 2015.  To date, the RO has not issued a statement of the case as to that issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities and employability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's service-connected disabilities (listed above), provide him with a VA general medical examination or medical opinion to determine the functional impact that those disabilities have on his ability to secure and maintain substantially gainful employment.  The examiner should consider all service-connected disabilities, including those rated as noncompensable.

When providing this opinion, the examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or the impact of any non-service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

Specifically, the examiner should consider:

* VA examination reports dated January 2012, May 2013, November 2013 (including the Veteran's contentions that his back disability prevents prolonged standing, sitting, lifting, and using stairs; his diabetes and peripheral neuropathy results in pain in his lower legs and feet all the time; his is deadly allergic to cigarette smoke; when he has a flare of gout, he is not mobile for a day or two; and every six weeks his hemorrhoids give him discomfort and problems sitting for a couple of days), and March 2015;

* VHA specialist reports dated December 2013 and March 2015;

* The May 2015 private opinion from Dr. Wood; and

* The Veteran's education, training, and work history.  With respect to his educational history, the Veteran wrote in a February 2014 letter that "I never graduated from [Jones College] and even if I did it was back in 1986."  With respect to his work history, the Veteran wrote in his February 2014 letter that "I led the Christian Veterans Association as the CEO, which ended for me in 1996."  At the May 2013 VA examination, the Veteran reported that he last worked in 1993, in his brother's small engine business.  At a November 2013 VA examination, the examiner recorded that the Veteran "does volunteer work, a few hours per day doing supervisory work.  Has to leave occasionally due to low back pain."

4.  Then readjudicate the issue of entitlement to a TDIU due to the Veteran's service-connected disabilities.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

5.  Provide the Veteran with a statement of the case regarding the issue of entitlement to Special Monthly Compensation based on Aid and Attendance.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




